UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6346


ROBERT STERLING DORSEY,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; BUREAU OF PRISONS; JACQUELINE R.
BROWN, case management coordinator; HECTOR JOYNER, Warden; D.L.
SMITH, Correctional Officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Richard Mark Gergel, District Judge. (5:19-cv-00050-RMG)


Submitted: August 20, 2020                                        Decided: August 25, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Sterling Dorsey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Sterling Dorsey appeals the district court’s order denying relief on his

complaint filed pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1), 2671-

2680, and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971). We have reviewed the record and find no reversible error. Accordingly, we

affirm. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                          2